Case 1:20-cv-01006-GHW Document 128-1 Filed 07/23/21 Page 1 of 11




                  EXHIBIT "A"
      Case 1:20-cv-01006-GHW Document 128-1 Filed 07/23/21 Page 2 of 11
          Case l:20-cv-01006-GHW          Document 74-1       Filed 11/11/20    Page 2 of 11
                 Case l:20-cv-01006      Document 1      Fiied 02/05/20     Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                             )
  WHITESTONE CONSTRUCTION CORP,                              )
                                                             )
                                 Plaintiff,                  )     Civil Action No.:   l:20-cv-1006
                                                             )
                  - against -                                )
                                                             )     COMPLAINT
 YUANDA USA CORPORATION,                                     )
                                                             )
                                 Defendant.                  )     (JURY TRIAL DEMANDED)
                                                             )
                                                             )

          Plaintiff, WMtestone Construction Corp. ("Plaintiff5 or "Whitestone"), by and through its


 attorneys, Goetz Fitepatrick LLP, as and for its Complaint against Defendant, Yuanda USA


 Corporation ("Defendant'5 or "Yuanda"), respectfully alleges as follows:


                                          THE PARTIES


          I.     At all times hereinafter mentioned, Whitestone was and is a domestic corporation


formed and existing under and by virtue of the laws of the State of New York, wife a principle

place of business located at 50-52 49th Street, Woodside, New York 1 1377.


         2.     Upon information and belief, that at all the times hereinafter mentioned, Yuanda is

a foreign corporation formed and existing under and by virtue of the laws of the State of Illinois


which is authorized to do business in New York and maintains a place of business located at 36


W. Randolph Street, Suite 600, Chicago, IL 60601.

                                 JURISDICTION AND VENUE


         3.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §


1332 because there is complete diversity of citizenship between the Parties and the amount in


controversy exceeds $75,000.00.




(00035542-4}                                  -1 -
     Case 1:20-cv-01006-GHW Document 128-1 Filed 07/23/21 Page 3 of 11
        Case l:20-cv-01006-GHW               Document 74-1        Filed 11/11/20    Page 3 of 11
                   Case l:20-cv-01006       Document 1        Filed 02/05/20   Page 2 of 10




            4,      This Court has in personam jurisdiction over Defendant by reason of its consent to


 jurisdiction before tins Court in a contract executed by and between the Parties herein, which

 provides, in pertinent part:


            Subcontractor [Whitestone] shall not be required to participate in any action or
            proceeding in any court except the courts of the State of New York located in the
            County of New York, or the United States District of New York for the Southern
            District of New York. Vendor [Yuanda] consents to the jurisdiction of said courts
            in any action or proceeding arising out of or relating to this Purchase Order.

 Contract, Ex. "A" at p. 9, f 21 .


            5.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(3) as a


 result of the Parties' written agreement to, inter alia, resolve any and all disputes between the


 Parties before this Court. Id.


                                      NATURE OF THE ACTION


        6.         Plaintiff, a subcontractor performing construction services on a project owned by


the City University Construction Fund ("CUCF"), brings this action seeking to recover monetary


damages against Defendant, one of Plaintiffs vendors on the project, as a result of Defendant's


allegedly defective construction work, which was rejected for failing to conform to the project


specifications.


        7.        Defendant's construction work tendered to Plaintiff on the project has been rejected


and declared defective by the CUCF, as owner, and its general contractor, F.J. Sciame Construction


Co., Inc.


        8.        Pursuant to Plaintiffs contract with Defendant, in the event any of Defendant's


work is deemed defective or deemed not to conform to project specifications, whether before or


after its installation, Defendant is contractually obligated to repair or replace said defective work


at its sole cost and expense.




                                             {00015542-4} - 2 -
     Case 1:20-cv-01006-GHW Document 128-1 Filed 07/23/21 Page 4 of 11
        Case l:20-cv-01006-GHW              Document 74-1        Filed 11/11/20      Page 4 of 11
                Case l:20-cv-01006         Document 1        Filed 02/05/20    Page 3 of 10




         9.      Despite Plaintiff s demands for remediation, Defendant has failed and/or refused to

 correct its defective work, causing Plaintiff to incur significant damages.

         10.     By reason of the foregoing—and as more fully detailed in the allegations set forth

 below—Plaintiff states claims for breach of contract, unjust enrichment, and breach of the implied

 covenant of good faith and fair dealing against Defendant for its wrongful acts.

                       FACTS COMMON TO ALL CAUSES OF ACTION


         11.     On or about October 7, 2013, Wliitestone entered into a contract with F.J. Sciame

 Construction Co., Inc. ("Sciame") whereby Whitestone agreed to provide Sciame with labor,


material, and services required to install exterior wall systems for a project known as "New York


City College of Technology -New Academic Building" located at 285 Jay Street Brooklyn, New

York 11201 (the "Prime Contract"), owned by the City University Construction Fund (the

"Project").


        12.     On or about October 24, 2013, in furtherance of Wliitestone' s Prime Contract with


Sciame and in order to complete contractually required work on the Project, Whitestone entered


into a subcontract with Yuanda ("Contract," a copy of which is annexed hereto as Exhibit "A")

whereby Yuanda agreed to provide Wliitestone with "all curtain wall system design, engineering,

structural calculations, shop drawings, product data 8c sample submittals . . . material, fabrication,


transportation, . . . installation and testing, as required to furnish and deliver all curtain wail system

materials" (the "Work"). See, Contract, Ex. "A" at p. 1,

        13.     Pursuant to the Contract, in exchange for completion of the Work, Yuanda was to


be compensated the lump sum amount of Five Million Nine Hundred Eleven Thousand Five


Hundred Nine and 27/100 ($5,91 1,509.27) Dollars. Id.


       14.     In late 2014 and early 2015, Whitestone and Yuanda were working to prepare all




                                            {00015542-4} - 3 -
     Case 1:20-cv-01006-GHW Document 128-1 Filed 07/23/21 Page 5 of 11
          Case l:20-cv-01006-GHW          Document 74-1        Filed 11/11/20     Page 5 of 11
                 Case l:20-cv-01006       Document 1       Filed 02/05/20   Page 4 of 10




 drawings and materials needed to complete the construction and installation of the Proj ect' s curtain

 wall system including, but not limited to, its WT-3 Clerestory system.

           15.    On or about February 23, 2015, Yuanda's second submission of shop drawings

 were approved by Sciame for installation of the Project's curtain wail system.

          16.     Thereafter, Yuanda fabricated and delivered the WT-3 Clerestory system which

 Whitestone installed in or about December, 2016 in accordance with the Yuanda approved shop


 drawings.


          17.     In or about January, 2017, Sciame and the Project's architect, Perkins Eastman

 ("Perkins"), issued Request For Information # 1 130 ("RFI 1 130") upon discovering alleged severe


 discrepancies in the Project structure's projected movement, which they asserted dramatically


altered the WT-3 Clerestory system's plan-specified deflection criteria, which was after the


structure had already been constructed.


     ,    18.    Thereafter, Sciame rejected Whitestone and Yuanda' s WT-3 Clerestory system


Work as non-conforming and demanded that same be remediated to comply with the deflection


criteria mandated by RFI 1 130.


         1 9.    On or about November 27, 201 8, Whitestone submitted its proposed change order


#098 ("PCO #098") to Sciame seeking to secure its entitlement to additional compensation as a

result of what it asserted was the additional work required by RFI 1 130.


         20.     On or about May 3, 201 9, Sciame rejected PCO #098.

         21.     Immediately thereafter, in or about May, 2019, Whitestone submitted to Sciame, as

required by the terms of their agreement, a Notice of Dispute and Description of Dispute formally

contesting Sciame's rejection of PCO #098.

         22.     In response and during the pendency of their dispute, which still has not been




                                          {00015542 - 4)-4 -
      Case 1:20-cv-01006-GHW Document 128-1 Filed 07/23/21 Page 6 of 11
         Case l:20-cv-01006-GHW               Document 74-1           Filed 11/11/20      Page 6 of 11
                  Case l:20-cv-01006          Document 1          Filed 02/05/20    Page 5 of 10




  resolved, Sciame directed Whitestone to perform the WT-3 Clerestory system remediation Work


  identified in RFI 1 130 and PCO #098 without any further compensation, pursuant to the terms of


  their Prime Contract.


          23.      Whitestone preserved its entitlement to damages regarding Sciame's rejection of


 PCO #098, pursuant to the Whitestone/Sciame Prime Contract, and is compelled to perfonn the

 WT-3 Clerestory system remediation W;ork under protest.

          24.     In June, 2019, Whi teslone contacted Yuanda and declared Yuanda's WT-3


 Clerestory system Work non-conforming due to Sciame's declaration that Yuanda's WT-3


 Clerestory system was non-conforming and demanded that Yuanda remediate the non-conforming


 WT-3 Clerestory system Work, pursuant to its Contract.


         25.      Yuanda has refused to comply with WTiitestone's written requests and has taken no


 action to replace and/or remediate its non-conforming WT-3 Clerestory system "Work.


         26.      Section 10 of the Contract, under the "Inspection & Defective Work" heading,


provides, in pertinent part, that:

         Vendor [Yuanda] shall promptly prepare the plan for the approval of the


         Subcontractor [Whitestone], in order to replace or correct any Vendor's Work


         which Subcontractor shall reject as failing to conform to the requirements of this


         Purchase Order and/or Contract Documents whether rejected before or after


        installation, with exclusion of those specified in item (b) listed below.               Upon


        approval of Vendor's plan by Subcontractor, Vendor shall promptly replace or


        correct any Vendor's Work.'

Contract § 10, Ex. "A" at p. 6.




! Pursuant to the Contract, the term "Vendor" shall refer to Yuanda and the term "Subcontractor" shall refer to
Whitestone.




                                               (00015542 - 4} - 5 -
     Case 1:20-cv-01006-GHW Document 128-1 Filed 07/23/21 Page 7 of 11
        Case l:20-cv-01006-GHW             Document 74-1              Filed 11/11/20   Page 7 of 11
                Case l:20-cv-01006        Document 1              Filed 02/05/20   Page 6 of 10




         27,     In the event Yuanda fails to correct or replace its non-conforming Work, the


  Contract provides that:

         Subcontractor shall have the right to do so and Vendor shall be liable to


         Subcontractor for the cost thereof . , . Subcontractor, at Subcontractor's option,

         may deduct from the payments due, or to become due, to Vendor, such amount as


         in Subcontractor's reasonable judgment will represent (i) the difference between

         the fair value of the rejected Vendor's Work and the value thereofifVendor's Work

        had complied with this Purchase Order, or (ii) the cost of correction, whichever the


        Subcontractor determines is more appropriate.


 Id. As such, Whitestone is entitled to damages from Yuanda due to its failure to remediate and/or

 replace its non-conforming Work.

      (^2b)     Whitestone has performed in accordance with the terms of the Contract and has

complied with all obligations contained therein.

        29.     Whitestone continually reached out to Yuanda's representatives requesting that the


parties discuss working together to remediate the allegedly non-conforming Work, but Yuanda has


refused and/or failed to positively respond to Whitestone's correspondence and affirmatively


represent it intends to fulfill its contractual obligations and correct what Sciatne asserts is Yuanda's


non-conforming work.

       30.     Whitestone continues to perform the directed remedial WT-3 Clerestory system


Work on the Project, without Yuanda's involvement, and, as a result, Whitestone is entitled to

Contract damages representing its cost of correction of no less than $500,000.


                                        COUNT I
                                   BREACH OF CONTRACT


       31.     Whitestone repeats and realleges each and every allegation set forth in Paragraphs




                                           (00015542 - 4> - 6 -
     Case 1:20-cv-01006-GHW Document 128-1 Filed 07/23/21 Page 8 of 11
        Case l:20-cv-01006-GHW             Document 74-1         Filed 11/11/20   Page 8 of 11
                Case l:2Q-cv-01006        Document 1         Filed 02/05/20   Page 7 of 10




 "1" through "30", inclusive, as if fully set forth herein.


         32,     The Contract between Whifestone and Yuanda is a valid and enforceable contract.

         33,     At all times, Whitestone folly performed all obligations required to be performed


 by it under the Contract.

        34.      Yuanda materially breached the Contract by failing to replace and/or remediate its

 non-conforming WT-3 Clerestory system Work.


        35,     Pursuant to the Contract, as a result of Yuanda's failure to replace and/or remediate

 its non-conforming Work, Whitestone is entitled to recover its costs of correcting said Work.

        36.     Yuanda has failed to remediate the non-conforming Work as mandated by the

 Contract, and, as such, has breached the Contract.


        37.     By reason of the foregoing, Whitestone has been damaged and demands judgment

in the amount of no less than $500,000 plus costs, disbursements, and reasonable attorneys' fees.


                                              COUNT II
                                     UNJUST ENRICHMENT

        38.     Whitestone repeats and realleges each and every allegation set forth in Paragraphs


"1" through "37", inclusive, as if folly set forth herein.

       39.     From on or about October 24, 2013 through the present, Whitestone has complied

with all of its Contract obligations, including, but not limited to, tendering payment to Yuanda

pursuant to the terms thereof.


       40.     In or about 201 6, Whitestone remitted payment to Yuanda for its WT-3 Clerestory


system Work.


       41.     In or about May, 2019, upon Sciame's rejection of PCO #098 and direction to


perform the WT-3 Clerestory system Work without further compensation, Whitestone had no


choice but to declare the WT-3 Clerestory system portion of Yuanda's Work non-conforming.




                                           {00015542 - 4}- 7 -
     Case 1:20-cv-01006-GHW Document 128-1 Filed 07/23/21 Page 9 of 11
        Case l:20-cv-01006-GHW            Document 74-1          Filed 11/11/20     Page 9 of 11
                Case l:2Q-cv-01006        Document 1         Filed 02/05/20   Page 8 of 10




         42.     Yuanda has been unjustly enriched by retaining the full benefit of the compensation

 paid to it for its WT-3 Clerestory system Work, despite same being declared by Sciame to be non

 conforming and defective.


         43.    As a result of Yuanda's failure and/or refusal to correct its non-conforming Work,

 Whitestone has been compelled to remediate and/or replace Yuanda's defective Work at

 Whitestone's sole cost and expense.


        44.     It would be inequitable and unconscionable to permit Yuanda to enjoy the benefit


 of the Ml amount of compensation identified for the WT-3 Clerestory system Work despite same


 being declared defective and non-conforming to the Project's plans and specifications by Sciame.


        45.     By reason of the foregoing, Whitestone has been damaged and demands judgment

in the amount of no less than $500,000 plus costs, disbursements, and reasonable attorneys' fees.

                            COUNT III
  BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING


        46.     Whitestone repeats and realleges each and every allegation set forth in Paragraphs

"1" through "45", inclusive, as if fully set forth herein.


        47.    The Contract between Whitestone and Yuanda is a valid and enforceable contract.

        48.    To date, Whitestone has Mly performed its obligations under the Contract.


        49.    Under the Contract, Yuanda has an obligation to adhere to an implied covenant of

good faith and fair dealing.

       50.     The implied covenant of good faith and fair dealing requires Yuanda not to take

any action or refrain from taking action which shall have the effect of destroying or injuring the

right of Whitestone to receive the fruits of the Contract and its Prime Contract.

       51.     Yuanda's failure and/or refusal to remediate its non-conforming and defective WT-


3 Clerestory system Work constitutes a breach by Yuanda of the implied covenant of good faith




                                           {00015542-4} - 8 -
    Case 1:20-cv-01006-GHW Document 128-1 Filed 07/23/21 Page 10 of 11
        Case l:20-cv-01006-GHW              Document 74-1             Filed 11/11/20    Page 10 of 11
                    Case l:20-cv-01006      Document 1             Filed 02/05/20   Page 9 of 10




  and fair dealing.


          52.        Yuanda's aforementioned breaeli of the implied covenant of good faith and fair

  dealing has deprived Whitestone of the fruits of the Contract and the Prime Contract.

         53.        By reason of the foregoing, Whitestone has been damaged and demands judgment

 in the sum of no less than $500,000 plus costs, disbursements, and reasonable attorneys5 fees.

                                                COUNT IV
                                    DECLARATORY JUDGMENT


         54.        Whitestone repeats and realleges each and every allegation set forth in Paragraphs


 "1" through "53", inclusive, as if fully set forth herein.


         55.        Pursuant to the Contract, upon Yuanda's Work being deemed non-conforming or

 defective, Yuanda is required to take action to remediate said Work at its cost.


        56.         Yuanda has refused to comply with the Contract and remediate the allegedly

 defective Work, purportedly asserting that it has no obligation to remediate said Work.


        57.        By reason of tire foregoing, an actual and justiciable controversy exists between

Whitestone and Yuanda regarding whether Yuanda is obligated to remediate the Work that has


been deemed defective and non-conforming by Sciame, at Yuanda's sole cost.                     Whitestone

therefore seeks a declaratory judgment from this Court stating that Yuanda is contractually

obligated to remediate the allegedly defective Work at its own cost and, as a result of Yuanda's


failure to do so, that Whitestone is entitled to damages stemming from its cost incurred to


remediate Yuanda's purportedly non-conforming Work, in an amount of no less than $500,000.


                                       PRAYER FOR RELIEF


       WHEREFORE, Plaintiff Whitestone Construction Corp. respectfully demands judgment


as follows:

              1.   On the First,   Second, and Third Counts against Defendant, Yuanda USA




                                            {00015542 - 4} - 9 -
      Case 1:20-cv-01006-GHW Document 128-1 Filed 07/23/21 Page 11 of 11
        Case l:20-cv-01006-GHW             Document 74-1           Filed 11/11/20   Page 11 of 11
                  Case l:20-cv-01006      Document 1          Filed 02/05/20   Page 10 of 10




                   Corporation, money damages in the amount of no less than $500,000, together with

                   interest thereon, costs, disbursements, and reasonable attorneys' fees:


             2.    On the Fourth Count, a declaration that Yuanda is contractually required to


                   remediate its WT-3 Clerestory Work which has purportedly been declared non


                  conforming and defective, and, upon Yuanda's failure to remediate said Work, that


                  Whitestone must be compensated for its costs incurred to remediate Yuanda's


                  purportedly non-conforming Work, in an amount of no less than $500,000: and


             3.   For such other and further relief as this Court may deem just and proper.

                                  DEMAND FOR TRIAL BY JURY


         Pursuant to Rule 38(b) of tire Federal Rules of Civil Procedure. Plaintiff demands a trial


by jury on all questions of fact raised the Complaint.



Dated: New York, New York
       February 5, 2020
                                                  GOETZ FITZPATRrCK LLP



                                                 By;
                                                           Christopher M. Rodriguez (CR-0622)
                                                           Donald J. Carbone (DC-2122)
                                                 Attorneysfor Plaintiff
                                                 Whitestone Construction Corp.
                                                 One Penn Plaza, 31st Floor
                                                 New York, New York 10119
                                                 (212) 695-8100
                                                 CRodri guez@goetzfitz. com
                                                 DCarbone@goetzfitz.com

TO:     Yuanda USA Corporation
        36 W. Randolph Street, Suite 600
        Chicago, IL 60601




                                           (00015542 - 4} - 10 -
